11/1/2020                             Case: 1:20-cv-05956 Document #: 16-10Property
                                                                            Filed:Record
                                                                                    11/02/20
                                                                                         Card Page 1 of 1 PageID #:627


                                                                                                                  Will County CCAO
                                                                                                                  Rhonda R. Novak,
                                                                                                                  CIAO/I
                                                                                                                  302 N. Chicago Street
                                                                                                                  2nd Floor
                                                                                                                  Joliet, Illinois 60432
                                                                                                                  Phone: 1-815-740-
                                                                                                                  4648
                                                                                                                  Fax:        1-815-740-
                                                                                                                  4696

  PIN 16-05-07-300-003-0000
                                  Parcel Information                                             << Prev Parcel          Next Parcel >>

  HOMER TOWNSHIP

  Owner
              BASILE JOHN F
  Name:
  Street Address:
  14857 S FARRELL RD
  LOCKPORT IL 60441




  Subdivision:

  Property Class: 0040 Residential

www.willcountysoa.com/propertysearch/detail?Mpin=16-05-07-300-003-0000                                                                     1/3
